DETAILED ACTION
This Office Action is responsive to application number 17/849,324 SHOWER CURTAIN CONTAINMENT APPARTUS, filed on 6/24/22. Claims 1-4 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shera (US 2,120,155) in view of Reich (US 3,321,781).
Regarding claim 1 Shera shows a shower curtain apparatus (Fig. 1) for a water containment vessel (10), the shower curtain apparatus comprising: a shower curtain (15) having an exterior side (seen at 16); and an elongated apparatus (16); wherein an upper portion of the elongated apparatus connects to the shower curtain at a point on the exterior side (at 14 and 17) and a lower portion (19) of the elongated apparatus encloses a weight (18) and is not connected to the shower curtain (Fig. 1); whereby once the shower curtain is hung and in use, the lower portion of the elongated apparatus extends beyond the rim substantially perpendicular to an exterior edge (shown by lines below 17) of the water containment vessel (Fig. 1); wherein a downward force created by the weight enclosed within the elongated apparatus pulls the shower curtain outwards at the point of connection to the upper portion (note, page 2, col. 1, lines 37-44); wherein a resistive force created as a result of a contact established between a lower portion of the elongated apparatus and the exterior edge of the water containment vessel resists upward movement of the elongated apparatus; and wherein simultaneous action of the downward force and the resistive force guide the shower curtain away from a shower area (note, page 2, col. 1, lines 37-44).   But Shera fails to show that the elongated connects through a mold or weld connection to the shower curtain.  However, “Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), (MPEP § 2113).  Further, Reich suggests heat welding for attaching material to the shower curtain (note, col. 2, lines 30-35).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shera to include welding the elongated apparatus to the shower curtain for the purpose of using a well-known process of connection to plastic type shower curtains as shown by Reich.
Regarding claim 2 Shera shows the shower curtain containment apparatus of claim 1, wherein the elongated apparatus is integrated during fabrication of the shower curtain (as combined with Reich).  
Regarding claim 4 Shera shows the shower curtain apparatus of claim 1, but fails to show wherein the elongated apparatus comprises a plastic strip.  However, Reich shows using an elongated apparatus (12) that is a plastic strip. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shera to include the elongated apparatus as a plastic strip for the purpose of further stiffening the shower curtain as shown by Reich.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shera (US 2,120,155) in view of Reich (US 3,321,781) in view of Annand (US 5,097,541).
Regarding claim 3 Shera shows the shower curtain apparatus of claim 1, but fails to show wherein the weight comprises a rod or a bar.  However, Annand shows using a rod (22 ) as a weight and elongated device (Fig. 1). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shera to include using a rod for the weight as shown by Annand for the purpose of having a sleeker profile for aesthetics for the weight provided.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,083,345. Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar in scope.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beyda (US Pub. 2012/0227179) shows a similar state of the art device; Summerford (US 6,041,454) shows a similar state of the art device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        11/3/2022